DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material of claims 3 and 4 where there are two fans mounted to the same housing (all the figures show two fans, each fan having its own housing/casing 6a, 6b), the tilting mechanism (claim 7), the shut-off mechanism (claim 9), the bladeless fan (claim 10), and the two batteries arranged as set forth in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure describes various physical structures for preventing hair from entering the fan at paragraph [0022]. Paragraph [0023] gives a general description that if something gets caught in the fan it 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are vague and indefinite because claim 1 line 8 and in claim 3 line 2 the fans are said to be “secured” to the fan housing. Secure is defined as:

    PNG
    media_image1.png
    275
    790
    media_image1.png
    Greyscale


	Claim 1 is also vague and indefinite because the scope of claim 1 is unclear. The preamble states that the invention is directed to a “gold cart fan assembly” but the body of the claims positively claim the gold cart and elements such as the stanchions etc. Therefore it is unclear if the invention is only to be limited to the fan assembly or the full golf cart having a fan assembly.
	In claim 2 there is no reference frame for “rear”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisland et al (USPAP 2014/0044576) in view of Jones et al (USPAP 2009/0308565).
Geisland et al discloses in Fig 1 a gold cart 100 having two rear stanchions 118, 119 (claim 2), a fan housing 11, wherein the fan housing includes a top support and a bottom support (the top and bottom supports being the rear portion of the housing which abut the rear stanchions as shown in the annotated Figs. 2 and 3 below, note particularly the annotated areas of Fig. 2), wherein the top support is secured to both a first stanchion on golf cart and a second stanchion on a golf cart, wherein the bottom support is secured to both the first stanchion on a golf cart and the second stanchion on a golf cart; and c) at least one fan,(as shown in Fig. 2 there are two battery powered fans powered by a plurality of batteries) wherein the fan is secured to the fan housing (note the structures 80, 82 of Fig. 3).

    PNG
    media_image2.png
    227
    625
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    364
    503
    media_image3.png
    Greyscale

Geisland et al does not disclose there being a gold cart battery having positive and negative terminals and the fans having a power cord connected to the positive and negative terminals. Jones et al disclose a similar gold cart having two rear stanchions 16 and two fans connected to the stanchions. As shown in Fig. 5 the gold cart has a battery with a positive and a negative terminal and a power cord connected to the terminals as claimed.

 With regards to claims 3 and 4, Geisland et al disclose two fans52, 54 secured to a fan housing 11. The fans being arrange horizontally.
With regards to claim 5 Jones et al discloses there being separate housings for the two fans. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to provide a separate housing for each fan since fan housings holding a single fan and fans being mounted in separate housings are recognized as equivalence for their use in the fan housing and protection art and selection of any of these known equivalents to hold and mount the fans would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	With regards to claim 6 Geisland disclose a fan guard 82, labeled above.
	With regards to claim 8, 11, 12 and 13, Geisland et al disclose that a plurality of batteries may be used instead of a single battery in order to power a device. Further the examiner gives official notice that batteries being 12V and 6V are well known and that connecting batteries in series, such as in claim 13, is also well-known. At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to select either a single 12V battery or two series connected 6V batteries since single and series mounted batteries are recognized as equivalence for their use in the power storage and providing art and selection of any of these known equivalents to    would be within the level of ordinary skill in the art (Note MPEP 2144.06).
. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisland et al in view of Jones et al as applied to claim 1 above, and further in view of Orr (USPN 6,158,140).
	As set forth above Geisland et al in view of Jones et al disclose the invention substantially as claimed but do not disclose a tilting mechanism. Orr discloses a gold cart fan (see title) and further discloses a tilting mechanism 52, 51 (see Figs, 2-4). At the time of the effective filing date it would have been obvious to one of ordinary skill in the art to provide enhanced positionablility allowing the fan to be correctly directed to the cart occupant (see the abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Russ and Hancock teach of cooling fans for golf carts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
February 12, 2022